Beatty, J.,
dissenting:
I feel obliged to dissent from tbe opinion and judgment of the Court in this case, and in order to explain tbe grounds *425of my dissent, find it necessary to give a fuller and more particular account of the facts proved on the trial.
It is to be borne in mind in this connection that the burden of proof was on the plaintiffs to show that the sale was accompanied by an immediate delivery and followed by an actual and continued change in the possession of the things sold; and it is further to be observed that all the circumstances attending this sale and going to show a change of possession were within the knowledge of B. T. Gray, one of the plaintiffs, upon whose testimony their whole case rests. Testifying in his own behalf, it is to be presumed that he told every material circumstance and represented it as favorably to himself as the truth would warrant. It is, therefore, not only true as a general proposition, but especially true in this case, that we are bound' to presume that there was no circumstance at all calculated to manifest a change in the possession of this property beside those he has told us, and as to them that they were no more significant than he has described them. Tested by these principles of interpretation what does the case of plaintiffs amount to ?
It appears that the vendors of the property in controversy — Lockwood and William Davidson — had been residing for a period of more than eight months prior to the sale on a ranch in the neighborhood of Eureka, engaged in the business of manufacturing and selling charcoal. Living with them and in their employ were E. Davidson, brother of William, and several other men. The mules, wagons and harness, which are the subject of this litigation, were used in hauling charcoal from the ranch to Eureka, and were in the immediate charge of William Meadows, as driver of the team, for some time prior to, and up to and including the day of the sale, January 1, 1875. What occurred on that day is stated in the opinion of the court. What occurred on the two following days and up to the time of the levy by the sheriff will be more particularly adverted to in the course of this opinion.
An actual change in the possession of the property was *426undoubtedly shown, for Gray, assisted by bis servant, unhitched it and put it in a corral. But that was as long as any change, outwardly manifested, continued, for during the night Gray discovered that his own teamster did not know the road to the coal ranch, to which he was obliged to send these teams (ten mules and three wagons) to get some coal-sacks included in his purchase, and he therefore rehired Meadows in the morning. How early in the morning Meadows was again in charge of the property we are not told, but it must have been pretty early, for he left town by eight or nine o’clock, and, as it would have been a material circumstance in Gray’s favor if he or any person other than Meadows, by his direction, had hitched up the teams that morning, we are bound to infer, from his silence on this point, that Meadows himself was found in charge of the property in his usual capacity the very first thing in the morning. If such was the case there was nothing but a formal interruption to the employment of Meadows, and no change whatever in the employment of the teams. They arrived in Eureka with a load of coal on the 1st of January, and the nest morning, bright and early, they were on the road back to the same coal ranch, in charge of the same driver, and, so far as outward appearances would indicate, and as the event proved, on the usual errand. True, they were kept in a corral in Eureka during the intervening night, but that would equally have happened if there had been no sale. This Court may be allowed, I suppose, to know judicially that animals, as well as men,- are usually permitted to rest at night. Putting them in a corral, therefore, was no interruption to their employment. And how long were they out of the hands of Meadows? So far as the testimony shows, just long enough to be unhitched and cared for that night, for if he hitched them up as usual next morning — as we must presume he did — and if it was not usual for him to sleep with them at night, which cannot be presumed, then he was out of his usual ostensible, relation to the property only while Gray and McCall were driving the teams to the corral and unhitching and putting them in, *427wbicb may perhaps have been an hour. To proceed with the statement: Meadows, again in full charge of the teams, proceeds as usual to the coal ranch. At a distance of ten miles from town he is overtaken by Gray on horseback, who hitches his horse to the wagon and rides on the wagon “some distance.” He then remounts his horse and proceeds to Lockwood and Davidson’s cabin, where he remains all night. Meadows camps with the teams by the water in the creek a half mile from the house. In the meantime, on this same day — January 2 — Lockwood and William Davidson have been back to the ranch, turned everything over to E. Davidson, including some coal in the pits, and then fled the country. During the night of the 2d of January, Gray and E. Davidson make a contract for the hauling of Davidson’s coal with Gray’s (?) teams. On the morning of the ,3d of January, Gray goes to the creek and “helps” Meadows hitch up the team. Meadows drives to the coal-pits. There Gray “helps” him turn the team, and gets on the wagons and throws off some coal-sacks, after which, with E. Davidson and other men who were in the employ of Lockwood and Davidson, he commences filling coal-sacks. At this point the sheriff appears and makes his levy. These are the whole facts of the case, and, in my opinion, they bring it fully within the principles of three or four of the cases in this State and California, the authority of which will not be questioned, in which the sale has been declared invalid as á legal conclusion from facts quite as strong, and in one case much stronger, in favor of the vendees.
In the opinion of the Court it is held that the cases of Hurlburt v. Bogardus (10 Cal. 518), and Doak v. Brubaker (1 Nev. 222), are not authorities in point, because, and only because, in those cases there was no actual change of possession to begin with, while in this case there clearly was. But I consider, notwithstanding this difference in the circumstances of those cases, that they are nevertheless very clearly and decisively in point. Two things must concur to give validity to a sale of personal property: there must be an actual change of possession, and that actual change must *428be continued. Now if we know what, under any particular state of circumstances, is essential to be done in order t'o effect tlie actual change of possession required, we know equally well that the continuity of sucb actual change is at once destroyed if everything necessary to effect it is undone immediately afterwards. This proposition, it seems to me, cannot be denied, and applying it to this case, I say that if there could be no actual change in the possession of these mules and wagons without taking them out of the hands of Meadows as driver, or withdrawing them from their usual employment of hauling coal from the ranch of the vendors, then the very moment they were put back into the hands of Meadows as driver and put to their former use, the temporary change that had been effected was at an end; and if the duration of the change was insufficient in law the verdict in this case should have been set aside. Now it follows, as I think, clearly and undeniably from the two cases referred to, that it was necessary, in order to change the possession of this property, to take it out of the hands of Meadows or to put it to some different employment at some different place. One or the other, if not both of these things, was essential. I have shown that there was no' interruption to the usual employment of the teams, and that substantially they were out of the hands of Meadows only for an hour, or at most, under any construction, for a night.
The case of Hurlburt v. Bogardus was identical with this, except that the driver of the team was discharged by the vendor and hired by the vendee on the spot, without being sent away for a night to be taken back in the morning, and except that the vendee did not ride a short distance with him next day, nor help him hitch up or turn his team the day following, nor help others to load his wagon. If I can show, by all the reason of the authorities, that these circumstances are of no significance, as I think I can, then that case is in point, and the language of the decision applies to this case. The court in their opinion say: “In this case there was no such actual and continued change in the possession of the property under plaintiffs’ purchase as to take *429the case out of tbe operation of tbe statute of frauds. It remained in charge of tbe same person, at tbe same place, and was used in tbe same manner after as before such purchase.” Tbe case of Doak v. Brubaker was essentially tbe same. There tbe property was cattle running at large upon a range and in charge of the vendor’s herdsman. The herdsman was discharged by the vendor, employed on the spot by the vendee and continued in charge of the cattle. The facts were not the same as here, but analogous, and the principle upon which the case was decided embraces this case equally with that. It was held that the object of the act in question is to secure probity and fair dealing, and for that purpose to remove opportunities for fraud; and the court says: “In the case at bar no act was done which would indicate the intention of the parties or to give notice to the world that a transfer of possession had taken place. The cattle were kept where they were before the execution of the mortgage and under the control and charge of the same herdsman. Had there been a change in the herdsman, that would have been an act evidencing the change of property, and would probably have been sufficient to have effected a delivery.” This quotation embodies a statement of the pervading, essential principle which has controlled the decision of all the cases in California and this State since Hurlburt v. Bogardus and Stevens v. Irwin (15 Cal. 503). It is this: To remove opportunities for fraud, the change of ownership must be advertised to the world by an open, manifest, unequivocal change in the possession of the property sold. This is what is said in Stevens v. Inuin — the leading case. It “must be open and unequivocal, carrying with it the usual marks and indications of ownership by the vendee. It must be such as to give evidence to the tvorld of the claims of the new owner.” The last sentence, which I have italicized, contains the whole doctrine in a nutshell. The-change must be so manifest as to give notice to the world of the claims of the new owner. Those who have been accustomed to see the property in its relations to the vendor before the sale, must be able to see in its situation or custody or employment after the sale un*430equivocal evidence of tbe ownership of the vendee, or at least a change of ownership from the vendor. If it has been in the immediate possession of the vendor he must relinquish the possession; if it has been in the hands of a servant of the vendor, that servant must be discharged or the property must be employed in some different manner or at some different place. And this change of status must continue long enough to impart general notice. How long it must continue is generally a question of fact, but if it has not lasted longer than one whole day it has been held as matter of law that that is insufficient (2 Wharton, Penn. 307; 6 Nev. 338-9), and I venture to say no case can be found holding the contrary.
Judged by the authority of Stevens v. Irwin alone, it seems to me the conclusions of the Court in this case are erroneous; but it happens that the very author of that opinion, while the court was constituted of the same members, had occasion to apply its principles to a case more nearly resembling this, but in all its circumstances immeasurably stronger in favor of the vendee. I allude to the case of Engles v. Marshall, 19 Cal. 320. In that case, at the close of the trial in the district court, the judge instructed the jury, in plain terms, to find a verdict for the defendants, because the evidence did not show a delivery and change of possession of the property sold. This instruction was, of course, erroneous, if there was any testimony in the case tending to show a change in the possession of the property actual and continued within the meaning of the law. (That there was an immediate delivery was not disputed.) The right of a party to have an issue of fact submitted to the jury is absolute when he has produced any evidence tending to establish it. His right to have the verdict sustained, which is the question here, is not absolute. Consequently if that instruction, taking the decision from the jury; was correct, it may be said a fortiori the court could no.t, in the exercise of a legal discretion, have refused to set aside a verdict for the plaintiff if the jury had been allowed to find one.
*431Let ns see now what the plaintiff proved in that case. He proved that Ms brother, George Engles, and one -Hamilton were partners, engaged in running a stage-line between Sacramento and Marysville; that they were equal owners of the business and stock, consisting of horses, harness, feed, and a stage. This stock was all kept on the road and at two intermediate stations. On the 26th of September William Engles purchased the interest of his brother -George for a price more than double the value of his share of the movable property (the purchase including his share of the business). It was shown that before the sale George En-gles, the vendor, managed the business of the firm, purchasing supplies, etc. After the sale Hamilton took his place, and was the active manager of the business for nearly three months, when it ivas discontinued. George Engles, in the meantime, had ceased to have any real or ostensible connection with it. On the day of the sale, George and William Engles went over the road together; all of the property was pointed out and delivered in the presence of the innkeepers at the two way-stations, the hostlers^ and the driver of the stage; and they, as well as the agents of the line at Sacramento and Marysville, were notified of the change of proprietorship and retained in the service of the new firm of William Engles & Go. The waybills after the sale were headed William Engles & Co., instead of Engles & Co., as before, and all parties dealing with the firm were notified to make out their bills to William Engles & Co. At the time of the sale William Engles, who resided in Stockton, besides going over the road to receive a delivery of the property, spent two or three days in Sacramento, and his purchase ivas the subject of conversation in Ebner’s Hotel. (Ebner was one of the attaching creditors.) There was no concealment nor attempt at concealment, but the driver, hostlers, and agents were not discharged, and the way-stations were not moved. Things remained in this posture until December 16, when the property was all removed from the road, divided, and put in a stable in Sacramento, Hamilton’s on one side and William Engles’s on *432the other. That night it was seized at the suit of the creditors of George Engles.
These being the facts assumed to be true, Judge Baldwin says, Field concurring: “Upon examining the record in this case, we think the judge below did not err in instructing the jury that the facts showed no valid sale, for want of such change of possession of the property in controversy as is required by the statute of frauds. The property seems to have remained, to'all external appearances, in the same condition in which it was before the sale, with nothing to notify third persons of the sale or of the claims of the new owners.” He then quotes the opinion in Stevens v. Irwin, and adds: “An application of these principles to the evidence shows that the case of the plaintiff is within the statute of frauds.”
This shows what the authors of the decision which this Court assumes to follow, deemed to be the essence and pith of the doctrine in question, and the facts of that case show what they considered necessary to meet its requirements. I undertake to say that for every act done by Gray in this case to manifest to the world a change of ownership of the property in controversy, two acts were done in that case of more publicity and of greater significance. And let it be observed, particularly, that all that passed between the vendee and his servants, and the actual notice communicated to individual third parties, though they were more numerous in both classes in that case than in this, was held to be no notice to third persons — the meaning of the rule being that such notice can only be imparted by the changed status of the property as shown in its situation, or custody, or employment.
This Court, then, in basing its decision upon the authority of Stevens v. Irwin, must put a construction upon that opinion very different from that of its authors. “Here,” this Court says, ‘ ‘ actual possession was taken by the vendee, ” which I admit; but that “it was open and unequivocal, substantial and continuous,” or anything but formal and temporary, I deny. That it “was not taken to be surren-*433derecl back” may be true, but this was equally true in all the cases referred to, and that shows that it proves nothing. In fact, it is only one of a number of essentials, and it is a complete non seqaitur to say that because there can be no change when it is wanting, there must be a change when it is present.
"What is said by the Court seems to imply that Gray’s reasons for re-employing Meadows are something in his favor; but I submit that they have nothing to do with the question, If he changed the possession of the property openly and ostensibly, he needed no excuse; if he did not, nothing would excuse him. If excuses would serve, Engles and Hamilton had much more substantial ones. To have discharged all the employees about the business of a daily stage line, and moved the way-stations, must have occasioned very serious loss and inconvenience, and was a much more plausible excuse, moreover, than to say it was necessary to send a team of ten mules and three wagons twenty miles into the country for a few coal-sacks, and that no one but Meadows could find the way.
The Court admits that the acts done by Gray, after Meadows was put back in charge of the teams, were of little importance by themselves, as evincive of his claim of ownership, but argues that they have some factitious importance by reason of the order of their occurrence and their relation to the temporary displacement of Meadows. I think the Court might, with the sanction of the authorities, very safely have said that they were in themselves of no importance whatever. Is it an open and unequivocal act of ownership to ride for a short distance on a lonely road with the driver of a wagon, or to go to a lonely place and “help” to hitch up a team? Would any one who knew that Meadows had been driving those teams on that road, and in that employment for the vendors, have even conjectured that Gray was a purchaser of the property, if he had happened to see him taking that ride or helping to hitch up? "But nobody did see him, and nobody knew of it, or had an opportunity to know of it, except Meadows, and *434bis knowledge passes for nothing. One tiling, however, Gray did openly: he “helped” to turn the team at the coal-pits; which means, we may suppose, that at the request or by the direction of Meadows, he led the mules over some difficult ground. Did this imply that Meadows was his servant? I think rather the reverse. _ As to his helping to fill the coal-sacks and load the wagon, a number of other men were engaged with him in that work; and if it unequivocally manifested his ownership of the teams, it equally manifested their ownership, which is absurd.
Now, how did these acts, of no importance in themselves, derive any importance from the order of their occurrence and their relation to a temporary change in the custody of the property with which they had no visible connection nor any connection whatever, except in the memory of Gray and Meadows? I confess that I cannot comprehend it. I can understand how a number of facts, each having some probative value, may, by aggregation, amount to satisfactory proof; but when in themselves they have no value whatever, I cannot understand how they can acquire an aggregate value by any amount of shuffling or combination. As to the other branch of the prop'osition, that some mysterious influence emanated from the temporary discharge of Meadows — an act immediately undone — and imparted life and vigor to circumstances, otherwise meaningless, in the sight of the world, I can only regard that as a new and mistaken application of the text, “A little leaven leaveneth the whole mass.”
But the Court further says of this property: “It was at all times, after the purchase, under his (Gray’s) direction and control, and was never in the possession of either of the vendors.” This is true, but the first part of the proposition is only true in the sense that his servant was using it according to directions privately communicated to him, and the whole proposition would have been equally true in Engles v. Marshall, or Doak v. Brubaker. And it might have been said in those cases, with equal truth, that the vendees “exercised such acts of ownership as is usual for *435persons who own that species of property.” Cattle owners usually leave their flocks in charge of hired herdsmen; and stage proprietors usually leave the driving of their stages and the grooming of their horses to drivers and hostlers. I have thus endeavored to show, from acknowledged authorities, that every single reason given by the Court for its decision is either unfounded or inconclusive, and have onfy to say, in taking leave of this branch of the case, that if the acts of Gray are, as now held, open and unequivocal evidences of dominion and ownership, it is very important that it should be known, and I am doing the public a service in calling particular attention to the rule of law; for it is not in this class of cases alone that it may be found applicable. Let us suppose, for instance, that John-Doe is driving his own team along the public road, he is overtaken by Richard Roe on horseback, who hitches his horse to the wagon, and rides with John, not merely for a short distance, but all day, and camps with him at night in sight of Jack Stiles and other strangers. In their presence, Richard “helps” John unhitch his mules at night, and hitch them up in the morning; he helps him load up his camping outfit, and straighten out his team on the road. This is all Gray did, and a liberal allowance over. Let us suppose, at this point, that John steps into an inn for a moment to fortify himself with a morning dram, leaving Richard in charge of the team. "While he is gone, Richard sells and delivers it to Jack Stiles, pockets the price, mounts his horse and puts out to Wisconsin on the track of Lockwood and Davidson. John Doe then reappears and claims his team, but Jack Stiles refuses to give it up. John sues and is met by a plea of estoppel. What can he reply? He has stood silently by and seen Richard Roe hold himself out to the world as his master and the owner of the team. If he has not been activo in clothing him with all the indicia of ownership, he has at least kept silence when he ought to have spoken. Does not the rule apply that he who will not speak when he should, shall not speak when he would, to the injury of an innocent purchaser? If ho does not lose by the same *436rule upon which Gray prevails here, it is only because this is one of those rules that will not work both ways, and which, for that reason, are proverbially poor rules.
As to the case of Godchaux v. Mulford, cited by the Court, the only general deduction from that case applicable to this is, that a subsequent employment of the vendor of goods by the vendee, in the subordinate capacity of clerk or salesman, is not absolutely and under all circumstances incompatible with an actual and continued change of possession. All that was actually decided was, that under the peculiar circumstances of that case it might be left to the jury to say whether the change of possession ivas sufficiently manifested. But this case is no more to be compared to that than darkness to light. ' There the sale was of goods in a store, and a lease of the store. Immediately after the execution of the papers, Kraft, the vendor, left the store and the town, and ivas absent three weeks; the door communicating with his dwelling was closed by nailing boards across it; his sign was taken down and replaced by that of Godchaux Brothers, the vendees, over the front of the store, and Godchaux and his clerks, strangers to the place, took entire charge. At the expiration of three weeks, and after all these acts, so well calculated to manifest a change of ownership, Kraft was employed as a clerk in the store, but under Godchaux and along with another of his clerks, who both remained there and were present when the sheriff levied his attachment. It certainly does not follow that because that was held to be a case for a jury, every case must be left to a jury; and Engles v. Marshall proves the contrary. Moreover, it does not follow, as the Court infer, that if the vendor may be employed after the sale in a subordinate capacity, therefore and a fortiori his servant may be so employed. If before the sale the vendor is in a position of authority and control, and after the sale is manifestly in a position of subordination to another, that of itself indicates a change in the status of the property; but if the servant’s outward and ostensible relation to the property is exactly the same before and after the sale, there is noth*437ing to indicate sucli change. That case would have been like this if, instead of doing what he did, Godchaux had merely locked up the store at night and returned the key to Kraft in time to open it at the usual hour next morning, if he had then left Kraft in the apparently sole and exclusive possession, merely dropping in casually once or twice during the day and “helping" him to move a case or two of goods.
But if that had been the case, I venture to say the Court would not have left the question of change of possession to the jury. For what do the Court say ? ‘ ‘ He cannot be allowed to remain in the apparently sole and exclusive possession of the goods after the sale, for that would be inconsistent with such an open and notorious delivery and actual change as the statute exacts, in order to exclude from the transaction the idea of fraud. But if it be apparent to all the world that he has ceased to be the owner, and another has acquired and openly occupied that position; that he has ceased to be the principal in the charge and management of the concern and become only a subordinate or clerk, the reason of the rule announced in the statute is satisfied.”
The case of Clute v. Steele has very little application to this case. It decides, for one thing, that a change of possession which lasts only one day is not a continued change, and so far is against the plaintiffs here. But it does not decide, nor even touch upon the point, what acts are necessary to evidence a change of possession. There was no question in that case that Clute had been in the open, notorious and exclusive possession of the property for at least one and perhaps two days before a suit was commenced or an attachment issued.
The case of Ford v. Chambers differs from this in many particulars, and especially in this fact, upon which the Court .in their opinion lay particular stress, that the. vendee took the actual and ostensible control of the store, selling goods to customers and giving orders to the clerks, who, the Court say, manifestly acted under his orders. But it differs in another most important particular. "When the sheriff came *438witli bis execution, Ford, 'the vendee, was in the store in a position of manifest authority and control, and he notified the sheriff that he was the owner of the goods, and forbade the levy. This brings to view the most pregnant circumstance in this case. Gray was present when the sheriff levied upon these goods. Y\That more natural, if he was the bona fide owner, than that he should have said so then ? What more unnatural than that he should háve stood silent? Was it not to be expected that he would then have come forward and said: “This is not the property of Lockwood and Davidson; I purchased and paid for it two days ago. It is hero in charge of my servant and in obedience to my directions?” But no. His lips were sealed; he was dumb. Not a murmur of protest escaped him. Having by his own culpable act, in keeping the appearance of the property unchanged, lulled the creditors of the vendors in false security long enough to give the vendors a fair start to Wisconsin with their ill-gotten gains, it might have been supposed that, when a word would perhaps have kept the creditors from incurring further loss and expense, he would have spoken it. But he did not; and having helped to defraud Beilley and Harrison of their debt he now asks that they be mulct in costs and damages. The whole case, from beginning to end, is a perfect illustration of the necessity of the law and the importance of enforcing it strictly. Construed as it has been in this case, it is reduced, in my opinion, to a state in which there will be none so poor to do it reverence; no capacity too mean and no artifice too shallow for evading it.
I think the judgment should be reversed.